Citation Nr: 1814332	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  05-34 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right side partial third nerve palsy.

4.  Entitlement to service connection for a right eye disability, to include vision loss and retinopathy.

5.  Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has recharacterized the issues involving the right eye disability to best reflect the broad scope of this claim as indicated by the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for a right eye disability, right side third nerve palsy, hypertension and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left ear hearing loss disability did not manifest in service; it manifested many years thereafter and is not related to service.



CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  There is no indication that there are outstanding relevant records or that there has been any error as to notification.

The Board is aware that the representative has asserted that the VA examination is not adequate, although the representative did not assert any specific basis for error in the August 2017 Appellant's Brief.  As discussed below, the Board finds that the examination of record is adequate.  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Merits of the Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

Under 38 C.F.R. § 3.385 (2017), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In this case, the Board acknowledges a current diagnosis of left ear hearing loss based on a March 2010 VA examination report.  During that examination, the Veteran was diagnosed with left ear moderate-to-moderately severe sensorineural hearing loss.  During this VA examination, the Veteran reported military noise exposure from mortar fire and from a plane ride in 1970 on a C-130 in an unpressurized cabin and stated that his hearing loss began "probably after that plane ride in 1970."

Despite the Veteran's report, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the reported in-service noise exposure.

The Board has reviewed the service treatment records and finds that there have been no complaints, treatment, or diagnosis of hearing loss during active service.  Prior to service, the Veteran underwent an audiogram - a hearing loss disability was not diagnosed.

In April 1971, prior to his separation from service, his pure his puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
15
15
15
NA
15
Left
15
15
15
NA
15

Post-service VA treatment records show that in July 2008, the Veteran reported that he had hearing loss on the left side since approximately the previous two years.  In August 2008, the Veteran was diagnosed with asymmetrical hearing loss in the left ear with excellent speech recognition ability.  In September 2008, he received a hearing aid for his left ear.

On VA examination in March 2010, pure tone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
15
15
10
20
50
Left
5
15
20
55
60

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that it was less likely related to service because no hearing loss or significant hearing threshold shifts suggestive of noise exposure occurred while the Veteran was in service.  The Board finds that the examiner's negative opinion has a sufficient rationale considering the Veteran's contentions and the lay and medical evidence of record.   Considering the opinion in total, the Board finds that it is adequate, as the examiner considered the medical and lay evidence of record and provided an opinion based on this review of the evidence.  The record documents that the Veteran became aware of a left side hearing loss many years after service, as noted the treatment records indicate that this occurred in approximately 2006. 

On VA examination in October 2012, pure tone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
5
10
15
25
55
Left
5
15
15
60
60

The speech discrimination score was 100 percent in the right ear and 96 percent in the left ear. The examiner did not provide an opinion regarding the etiology of the hearing loss.

Although the May 2013 VA examiner also did not provide an opinion regarding hearing loss (only tinnitus), on the May 2013 VA examination, pure tone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
5
10
15
25
55
Left
5
15
15
55
60

The Veteran does have a current hearing loss disability, as defined under 38 C.F.R. § 3.385.  Furthermore, the Board acknowledges the Veteran's reported in-service noise exposure.  However, upon careful review of the record, the Board finds that service connection for a left ear hearing loss disability is not warranted.  

The earliest indication of any hearing loss following the Veteran's separation from service is the July 2008 VA treatment record (in which he reported the onset of hearing loss was approximately in the previous two years), over 35 years after his discharge from service.  There is no earlier indication of a hearing loss disability, as defined by 38 C.F.R. § 3.385

As indicated, the record reflects that the Veteran has been diagnosed with sensorineural hearing loss.  However, an organic disease of the nervous system was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  In essence, hearing loss was not manifest during service or within one year of separation.

There is no competent evidence of record linking the Veteran's hearing loss to his active service.  The only medical opinion on the matter is the opinion provided by the March 2010 VA examiner, which weighs against the claim.  The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's treatment records, and took a history from the Veteran before determining that the Veteran's hearing loss was inconsistent with an etiology of acoustic trauma.  With the available information, the examiner concluded that the Veteran's hearing loss was less likely than not related to service, to include any in-service noise exposure.

Based on the above analysis, the preponderance of the evidence is against the claim for service connection for hearing loss, and the claim must be denied.  38 U.S.C. § 5107(b) (2012).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

Remand is required for further development for the remaining issues as the duty to assist has not been fulfilled.

Regarding the heart disability, an adequate VA examination and opinion is necessary to determine the nature and etiology of any diagnosed heart disability.  The Veteran was afforded VA examination in May 2011; however that VA examiner found that the Veteran did not have a diagnosis of any heart disability.  The Veteran underwent another VA examination in November 2016 and although the November 2016 VA examination report shows a diagnosis of atrial septic defect, the examiner did not provide an opinion regarding its etiology.  He only opined that the Veteran did not have ischemic heart disease.  Therefore, upon remand a VA addendum opinion is required. 

Regarding hypertension, an adequate VA examination and opinion is required to determine its nature and etiology.  The Veteran was afforded a VA examination in February 2013; however, the VA examiner noted that the Veteran's file had not been reviewed and did not provide an opinion.  Upon remand, the Veteran's file should be forwarded to a VA examiner and upon review, an adequate opinion regarding the etiology of the Veteran's hypertension should be provided. 

The issues of service connection for third nerve right side palsy and right eye disability are inextricably intertwined with the issue of entitlement to service connection for hypertension as the medical evidence suggests that these disabilities may be related to hypertension.  Therefore, a final decision these issues cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In light of the remand, updated VA treatment records should be obtained.

1.  Obtain updated VA treatment records.

2.  Upon completion of directive #1, forward the claims file to a cardiologist or other appropriate clinician with relevant expertise.  Unless the clinician finds that a new examination is required, the Veteran need not be examined.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  Based on the review of the Veteran's claims file, the clinician is asked to opine on the following:

a)  Identify any diagnosed heart disability.

b)  State whether each diagnosed heart disability is a congenital / developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.]

c)  If it is a congenital / developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional heart disability.  

d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease preexisted active service. 

e)  If the disease clearly and unmistakably preexisted service, is it clear and unmistakable (obvious, manifest, and undebatable) that the disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress?

f)  For any diagnosed acquired heart disease, is it at least as likely as not (a probability of 50 percent or greater) that any current heart disabilities began in or is related to active service?

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

3)  Upon completion of directive #1, schedule the Veteran for VA examinations with appropriate clinicians with relevant expertise to determine the nature and etiologies of the Veteran's hypertension, right side partial third nerve palsy and right eye disabilities.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  Based on the review of the Veteran's claims file, the clinician is asked to opine on the following:
 
a)  Is it at least as likely as not (a probability of 50 percent or greater) that hypertension had its onset during or is related to active service, to include as due to the presumed herbicide exposure in service?

b)  Is it at least as likely as not (a probability of 50 percent or greater) that right side partial third nerve palsy had its onset during or is related to active service?

c)  Is it at least as likely as not (a probability of 50 percent or greater) that right side partial third nerve palsy is caused or aggravated by his hypertension?

d)  Is it at least as likely as not (a probability of 50 percent or greater) that any right eye disability, to include retinopathy and hypertensive retinopathy had its onset during or is related to active service?

e)  Is it at least as likely as not (a probability of 50 percent or greater) that any right eye disability, to include retinopathy or hypertensive retinopathy is caused or aggravated by his hypertension?

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


